DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-6, 8-10, 13-19, 27-35, 44-47 and 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager [US 8,319,657] in view of Shah et al. [US 6,909,667; Shah].

Per claim 1. Godager discloses a method for use in controlling pressure based signal  transmission within a production fluid in a flowline (13) in a well associated with the production of hydrocarbons, the production fluid being a fluid produced from a well [Fig. 1b, col. 8, lines 12-22] the method comprising:  
regularly transmitting a pressure based signal through a production fluid within a flowline (1) using a flow control device (e.g. a position controller 42 of control unit 31 and valves) [Figs. 3-4, col. 13, lines 47-61 and col. 14, lines 21-33], the downhole module with be programmed to initially transmit pulses at a pre-defined rate and a given pulse period during the start-up (col. 10, lines 38-54), which is a static pressure pulsed telemetry system using a flow control device within a flowline,

controlling and operational modus of the flow control device (e.g. controllers 41, 44 and 42 of communication unit 31, 40) in accordance with the recognized pressure fluctuation characteristics that match the producing well system (e.g. flowline pressure) and adjust the transmitting of the pressure based signals (e.g. by the choke position) through the production fluid, by adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system based upon the pressure sensed [see col. 10, lines 45-62] and [Fig. 1a. col. 11, lines 48-67].
Godager does not explicitly mention to cease the transmitting of the pressure based signal in accordance with a recognizing flowline shut-in event. 
Shah teaches a dual channel downhole telemetry which suggests a mud-based telemetry device only operate when mud is flowing and when not drilling there is no mud flowing, in that case the mud-based telemetry is ceased and other type of telemetry communication is provided [as cited at col. 10, lines 10-22, col. 12, lines 18-30] the mud-based telemetry device is ceased the transmitting of the pressure based signal (e.g. mud-based signal) when no flow or pressure within the flowline while not drilling (e.g. shut-in event), the not drilling events can be any appropriate events such as, temporary failure to system, shutdown pump or shut-in operation, that when the change of pressure or flow rate within the production fluid flow line. 
Although, Godager and Shah not explicitly mention that the reason for ceasing pressure based transmitter (e.g. mud-based transmitter) during event of not drilling or shut-in is to avoid Godager further suggests “the pulse generating device cannot be performed shortly after the occurrence of a failure (e.g. power failure or other system failure) the spring returns the choke position to the original (e.g. neutral). The benefit with this arrangement is that it does not draw excessive power in order to hold the fail-safe spring compressed when in operational (choking) modus” [col. 8, lines 60-67 and  col. 9, lines 1-22]. That, the choke is not be able to transmit pressure based signal when the system is failure to save energy to flow control device.  Furthermore, Shah teaches the mud-based transmitter is not transmitted when no drilling (e.g. shut-in event), that is obvious to one having ordinary skills in the art to recognize that the pulse generating device is not drawing any excessive power from battery when it not operating or transmitting during not drilling or shut-in.  With the teachings of Godager and Shah,  it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the function of ceasing pressure based signal transmitter when not drilling during shut-in event as taught by Shah to the communication unit of Godager for the benefit of prevent fault information to be send to receiver, because the pressure based transmitter needs pressure to be able to transmit data to receiver, with low pressure within the flowline during shut-in or not drilling the pressure based signal generator cannot generate pulse based signal data, that the data can be interference, and to conserve energy to the flow control device (e.g. transmitter), because it is not necessary for pressure based signal transmitter to be on to draw power from battery while it is unable to transmit because there is no pressurize within the flow line during no drilling or shut-in event.  

Per claim 2.  Godager and the combination made obvious above, Godager further discloses the flowline comprises, forms part of or is located within a wellbore and the method is see Fig. 6, col. 14, lines 63-67].
Per claim 3. Godager and the combination made obvious above, Godager further shows multilateral reservoir with adjacent region inflow control devices (61-63), that the pressure based signal is composed to transmit data associated with at least one of the component at the adjacent regions or branches [see Fig. 6].
Per claim 4. Godager and the combination made obvious above, Godager further teaches a data conversion for converting data for transmission [col. 5, lines 9-15] and “Data receivers comprise sensors that are able to read the static pressure signals.  In the preferred embodiment, such sensors are pressure sensors.  In another embodiment of the invention, such sensors are process flow rate and/or velocity measurement devices.” [col. 5, lines 53-57].  That, the pressure data being converted and transmitted via one of the communication devices (61-63) and the pressure pulse signal is representative of such a pressure data measured.
Per claim 5. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the pulse pressure based signal comprises at least one pressure variation imparted within the fluid by the flow control device. 
Per claim 6. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the pulse pressure based signal comprises at least one signal parameter (e.g. pressure) including at least one of amplitude.  
Per claim 8. Godager and the combination made obvious above, Godager further teaches “an internal interrogation protocol utilises the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the position controller 42 is controlled and takes corrective action based on the pressure drops [col. 14, lines 28-33], that the flow control device is controlled to optimize the pressure based signal when the recognized flowline pressure during shut-in event as claimed. 
Per claim 9.   Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-60], with the optimal pulse signal adjustable above, an optimum signal would be created and detectable by receiver, as claimed. 
 Per claim 10. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-60], with the adjustment of the choke position to achieve optimal pulse length, phase and amplitude above, the pressure pulsing signal is modified to one or more parameters of the signal to optimize the signal. 
	Per claims 13-14. Godager and the combination made obvious above, Godager further teaches the flow process which associated with pressure P and flow rate Q within the flow line (col. 11, lines 55-67).  Thus, it would have been obvious to one having ordinary skills in the art to recognize that the flow rate Q and pressure P are the flow rate variation and pressure variation associating this with a flowline during not drilling or shut-in event, as claimed.  
Per claim 15.  Godager and the combination made obvious above, except for not explicitly mention of recognizing a pressure variation beyond a threshold value and associating this with a flowline shut-in event.  Godager further teaches “A position controller 42 controls the performance of the control loop by comparing the value of a variable, such as a measured process parameter, for example flow line pressure, with a set-point and takes action based on this comparison.” [col. 14, lines 26-33].  With that, the pressure measured is being compared to the set-point (e.g. threshold value) for controlling the time constant of the system.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the pressure measured is beyond a threshold value with used to compare to the set-point so that the time constant of the system can be determined. 
Per claim 16. Godager and the combination made obvious above, except for not explicitly mention a pressure variation as a function of time. Godager further teaches “a timer 43 allows the process to settle to the change before the controller takes corrective action. The timer 43 may also be integrated in a state/event variable controller 44. In this configuration the restriction 45 may be an on/off control and directly driven by any of the controllers 43, 44. The restriction 45 may be programmed to activate and lock into one of two positions depending on the input variable from the controller” [col. 14, lines 39-46].  That, the corrective action time is based on the pressure comparison to the set-point and the pressure is related to the time for settle before the controller takes corrective action.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the time used as a settle time in time constant calculation (e.g. time delay from transmitting a pulse on the production line) can be recognized as the pressure measurement as a function of 
Per claim 17. Godager and the combination made obvious above, except for not explicitly mention of recognizing a pressure variation beyond a threshold value for a predetermined time.  Godager further teaches “a timer 43 allows the process to settle to the change before the controller takes corrective action. The timer 43 may also be integrated in a state/event variable controller 44. In this configuration the restriction 45 may be an on/off control and directly driven by any of the controllers 43, 44. The restriction 45 may be programmed to activate and lock into one of two positions depending on the input variable from the controller” [col. 14, lines 39-46].  That, the corrective action time is based on the pressure comparison to the set-point and the pressure is relatively to the time for settle before the controller takes corrective action and that the settle time is limited (e.g. not infinity time).  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the timer used as a settle time for time constant calculation (e.g. time delay from transmitting a pulse on the production line) can be recognized as pressure variation beyond a threshold value for a predetermined time, because the pressure sample data measurement should be measured within a predetermined time interval for accurate calculation.   

Per claims 18-19. Godager and the combination made obvious above, except for not explicitly mention of recognizing a flow-initiating event in which flow within the flowline is initiated or is significantly increased.  Godager teaches pressure measurement to generate pressure pulses for transmitting, Shah teaches mud-based transmitter is ceased when not drilling, 
Per claims 27-30. Godager and the combination made obvious above, Godager further teaches controlling the flow control device (e.g. controllers 44 and 42) by modifying operational parameters, parameter matrix, specific algorithms or protocols (e.g. pulse length, phase and amplitude in time domain) stored within the flow control device (e.g. pressure drop measured by the process measurement) [Fig. 4, col. 14, lines 1-47] accordance with a recognized condition change within the flowline (e.g. pressure detected by process measurement).   
Per claim 31. Godager and the combination made obvious above, Godager further teaches the monitoring is provided by use of one or more sensors (e.g. pressure  sensor) [col. 10, line 52].

Per claim 32. Godager and the combination made obvious above, Godager further teaches the pressure sensor used for exclusively for monitoring the pressure within the fluid flowline [col. 10, lines 49-67].
Per claims 33. Godager and the combination made obvious above, Godager further teaches “quartz sensors to monitor downhole pressure and temperature, as well as sensors to monitor the status of devices as valves and similar In addition, data sources could be command centres or equivalent, that is used to monitor and control the flow process.  For example: A production operation central for monitoring of an oil field could initiate a command to increase choking in one particular reservoir zone in a chosen well.  This command would then be wireless transferred to the downhole environment by means of the apparatus/system and method according to the invention” [col. 4, lines 45-58].  The pressure date used for monitoring the production flow at each particular pulsar.  Thus, it would have been obvious to one having ordinary skill in the art to recognize that the pressure data used for both transmitted and monitoring the production flow within the flowline.   
Per claim 34. Godager and the combination made obvious above, Godager further teaches “The reason for this is that oil reservoirs deplete over time, hence the fluid composition, flow rate, pressure states and consequently the time constant for a well of interest might change as a function of time.” [col. 10, lines 59-62], that, the system configured to recognize at least one of a pressure condition change condition as claimed. 
Per claim 35. . Godager and the combination made obvious above, Godager further teaches “Hence, an internal interrogation protocol utilises the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.  Throughout the lifetime of the system, typically the active transmitters will tune according to the process system time constant and change the characteristics of the start pulse enabling the receiver device to calibrate amplitude and phase to the actual signal transmission rate.  The reason for this is that oil reservoirs deplete over time” [col. 10, lines 50-63]. With that, the system is determined an optimized signal for detection at a remote location and used the flow control device (e.g. 41) for transmitting the optimized signal (e.g. optimal pulse amplitude, length or/and phase). 

Per claim 44. A communication apparatus for communication within a production fluid in a flowline in a well associated with the production of hydrocarbons limitations are similar to those in the method limitations of claim 1 above, that the rejection would be in the same manner.  
Per claim 45.  Godager and the combination made obvious above, Godager further teaches a receiver (e.g. device 4 at Fig. 6 and surface controller at Fig. 7) posited remotely from the flow control device (e.g. devices 1-3 Fig. 6 or at zones 1-2 Fig. 7) for reception of a transmitted signal.
Per claims 46-47.  The limitations are similar to those in claim 1 above, that the rejection would be in the same manner. 
Per claims 56-57. Godager and combination made obvious in claim 1 above, except for not explicitly mention that the flow control device stops to transmit pressure signal as recognized flow within the flowline is significantly reduced or stopped.  As mentioned in claim 1 above, when there is no drilling the mud-based signal is not be able to transmit, because there is no pressurize existed within the flowline. Therefore, it would have been obvious to one having ordinary skills in the art would recognize that the transmitting of pressure based signals is stopped, when flow is significantly reduced or stopped. 

4.	Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager in view of Shah et al. and further in view of Lewis et al. [US 6,845.563; Lewis].
Per claim 24. Godager and the combination made obvious above, except for not explicitly mention that the controlling the flow control device to reinitiate signal transmission in response to a recognized flow initiating event. Lewis teaches “as the process resumes and mud once again starts to flow the vibration sensor will detect the flow of the mud and …then activates pulsar 11.  The pulsar will then transmit the data received and stored” [col. 5, lines 54-60 and col. 6, lines 1-5].  Thus, it would have been obvious to one having ordinary skill in the art to recognize that, whenever the pressure within the flowline is restarted to flow, the flow control device would reinitiate the transmitting pressure based signal in response to the pressure detected within the production of fluid line.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the reinitiate signal transmission as taught by Lewis to the combination above, in order to provide all of the continuously tracking record during shut-in event, because the information during shut-in event maybe helpful to identify the activity during shut-in.
Per claims 25-26. Godager and the combination made obvious above, except for not explicitly mention of collecting and storing data during the period of ceased transmission and reinitiates signal transmission to transmit at least a portion of the data stored during the period of ceased transmission.  Lewis teaches storage within the microprocessor (4) for storing accelerometer data while the transmission is ceased and vibration sensor detects the flow of the mud again, signaled microprocessor (4) to activate pulsar (11) then transmit the data received and stored from the accelerometer during cessation [col. 5, lines 35-62].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the concept of collecting data during cessation and transmit the data when the transmission is reinitiated again as taught by Lewis to the combination above, so that any activity at downhole during cessation can be sensed and stored for future analysis.

s 36-43 and 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager in view of Shah et al. and further in view of Huang et al. [US 2005/0168349; Huang].
Per claim 36. Godager and the combination made obvious above, and Godager further shows the tuning and calibrating of transmitter for achieving optimized signal, except for not explicitly show the determination is a simulation associated with the flowline. 
Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], wherein the test procedure is a simulation which configured to test for best telemetry frequency, the testing procedure would include a plurality of test signals and a positive determination of an optimal signal (e.g. confirmation).  
In analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement the test simulation as taught by Huang into the telemetry of the combination above, so that with the simulation the best optimal signal characteristics can be found with any appropriate condition changed in flowline.  
 Per claim 37. Godager and the combination made obvious above, except for not explicitly mention of determining an optimized signal by transmitting one or more test signals. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], wherein the test procedure for best telemetry frequency, the testing procedure would include a plurality of test signals and a positive determination of an optimal signal (e.g. confirmation).  
In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to employ one or more test signals as 
Per claims 38-39. Godager and the combination made obvious above, Godager teaches tuning and calibrating pulse transmitter, except for not explicitly mention of transmitting a plurality of pressure based test signals, receiving at least one test signal at a receiver, selecting an optimal signal from the at least one received test signal; and transmitting a selected optimal pressure based signal through the fluid within the flowline.  Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 73-76], the test procedure to select an accurate signal for communicating with the receiver and used that signal as an optimal pressure based signal.  
In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement the test procedure as taught by Huang into the telemetry of the combination above, because test producer includes a plurality of repeat test signals in order to achieve an optimal test signal for communication.    
Per claim 40. Godager and the combination made obvious in claims 1 and 38 above, except for not explicitly mention of that the test signal includes two or more test signals composed with at least one different signal parameter. 
Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 73-75], wherein the test procedure is a simulation which composed of different frequencies and selected the right frequency (e.g. signal).  In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement a plurality 
Per claims 41-42. Godager and the combination made obvious above, except for not explicitly mention communicating a positive determination of an optimal signal from the receiver to the flow control device. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 74-75], identified the right frequency the surface system can inform the down-hole unit to change mode, which constitutes of communicating a positive determination by wireless transmission of the determined optimal signal as claimed.
In an analogous arts, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to implement a concept of communicating a positive determination as an accuracy wireless transmission frequency to the flow control device as taught by Huang with the telemetry of the combination above, so that the optimal signal can be used as an accuracy communication signal.   
Per claim 43. Godager and the combination made obvious above, except for not explicitly mention communicating a positive determination by performance or initiation of a recognizable event within the flowline, such as a shut-in event. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], the tuning for a right frequency in an event of pressure condition is changed in down-hole, that the pressure condition can be changed in any appropriate event including shut-in event. In an analogous arts, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to employ the 
 Per claims 48-55. The limitations are similarly to those in claims 36-43 above that the rejection would be in the same manner. 

Response to Arguments
6.	Applicant’s arguments, see Appeal Brief, filed 6/28/2021 with respect to the main claims have been fully considered and are persuasive.  The Final rejection dated 12/24/2020 of claims 1-6, 8-10, 13-19, 24-57 has been withdrawn. 

 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685